Citation Nr: 0531716	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1983 to November 1992. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan. The veteran 
requested a hearing on his VA Form 9 and one was scheduled 
for February 2002, but he did not show up at the scheduled 
time. The veteran was notified of the time and place of the 
hearing both by direct mail to his last known address and 
through his representative. He has not provided any reason 
for his failure to appear, and has not requested another 
hearing.

The Board notes that the October 2000 VA medical examination 
shows a diagnosis of Dysthymic Disorder secondary to the 
appellant's service connected injuries. As the claim for 
entitlement to a psychiatric disorder other than PTSD has not 
been addressed by the agency of original jurisdiction (AOJ) 
it is referred to the RO for action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty-to-assist and notification obligations.  
Regulations implementing the VCAA have been published.  The 
VCAA applies in the instant case.  In Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the United States Court of Appeals 
for Veterans Claims (Court) provided guidance regarding 
notice requirements under the VCAA, indicating that VA must 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence.  

Here, the veteran was never sent a VCAA letter adequately 
identifying the evidence necessary to substantiate the post-
traumatic stress disorder (PTSD) claim, the evidence 
presently of record, and his and VA's respective 
responsibilities in development of evidence.  While a January 
2002 statement of the case (SOC) appears to have notified the 
veteran of the law and regulations pertaining to his claim, 
he was never sent a specific letter providing notice of the 
VCAA, as it applies to this claim for service connection.  
Under Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (DAV), the 
Board may not provide notice on its own.   

The veteran initiated his claim for PTSD in September 2000. 
In the PTSD questionnaire he indicated that his current PTSD 
is the result of the trauma of rescuing his friends following 
a June 1986 helicopter crash in which three of the five on 
board died (the helicopter incident). In his September 2000 
PTSD questionnaire, the veteran identified one of the three 
deceased members, a pilot named CW-2 Lewis. The veteran also 
claims that his PTSD is somehow related to anxiety over on-
going illnesses that had been treated during service.

Initially, the Board notes that the helicopter incident has 
not been substantiated. Attempts have been made to obtain 
information that might verify this incident. In February 
2005, the director of the Center for Unit Records Research 
(CURR) indicated that there is a record of a UH1H helicopter 
crash in July 1986, assigned to the 220th Aviation Company 
(200th Avn. Co). However, there have been no attempts by the 
VA to verify the veteran's personal involvement in the crash 
rescue mission or to verify the name identified by the 
veteran of the person on board the helicopter. This stressful 
incident involving the accidental death of fellow servicemen 
is precisely the type of incident that can be verified by 
historical records. 

The Board finds that attempts to verify the veteran's 
reported stressor have been incomplete. Further attempts 
should be made to verify the reported incident specifically 
employing the name of the serviceman the veteran reported as 
having died in the incident. 

In June 2000, the veteran's private treating psychologist, 
who has a PhD in Rehabilitation Counseling, maintained that 
the veteran has PTSD. However, a VA psychologist subsequently 
conducted his own examination and psychological testing, and 
arrived at the conclusion that the veteran does not meet the 
criteria for an Axis I diagnosis of PTSD consistent with DSM-
IV. Specifically he concluded, "This 38-year-old male does 
not appear to demonstrate the symptoms of posttraumatic 
stress disorder."  If an in-service stressor event is 
verified a new examination should be offered to reconcile 
competing diagnoses. 

Accordingly, the case is REMANDED for the following:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In particular, 
the RO should send the veteran and his 
representative a letter advising them 
specifically of the laws and regulations 
pertaining to claims for service connection 
for PTSD, what he needs to establish 
entitlement to the benefits sought, what the 
evidence shows, and of his and VA's respective 
responsibilities in claim development.  The 
veteran should also be advised to submit any 
pertinent evidence in his possession.   The 
veteran and his representative should be given 
the opportunity to respond.

2. The RO should make an attempt to verify the 
veteran's claimed stressor event involving the 
1986 helicopter crash leaving three servicemen 
dead while the veteran was stationed at 200th 
Av. Co., Fort Sills, OK, which reportedly 
occurred some time in 1986.  Specifically, 
verification should be obtained as to whether 
CW-2 Lewis was one of the deceased.



3. If, and only if, an inservice stressor 
event is verified, then the veteran should 
then be scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD (under 
DSM-IV criteria) related to the verified 
event(s) in service.  The claims folder must 
be reviewed by the examiner.  The examiner 
should provide a complete rationale for any 
opinion given and should reconcile the opinion 
with the other medical evidence of record.

It would be helpful if the physician would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided.

4. After completion of the above and any 
additional development deemed necessary, the 
RO should review this matter.  The RO must 
consider all applicable laws and regulations.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

